Order entered July 21, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00238-CV

                                    RAUL H. LOYA, Appellant

                                                V.

                   COMMISSION FOR LAWYER DISCIPLINE, Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-03536

                                               ORDER
       Before the Court is appellant’s July 18, 2014 motion for an extension of time to file a

brief. Appellant’s brief was due on July 17, 2014. This Court received appellant’s brief on July

18, 2014. We GRANT appellant’s motion. We ORDER the brief tendered to this Court on July

18, 2014 filed as of the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE